IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0284
                            Filed January 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DANIELLE GRIMM,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Tamra Roberts, Judge.



      Danielle Grimm appeals her conviction for drug-related offenses.

AFFIRMED.



      Lauren M. Phelps, Hudson, Florida, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., and May and Schumacher, JJ.
                                           2


MAY, Judge.

         A jury convicted Danielle Grimm of drug-related offenses. On appeal,

Grimm claims the district court erred in denying her motion to suppress. We affirm.

         On September 19, 2018, officers executed a search warrant at Grimm’s

house in Dixon.      An unsupervised three-year-old child greeted the officers.

Because Grimm was sleeping, the child had the run of the house.

         Through   their   search,   the   deputies   found   marijuana;   marijuana

concentrates; prescription pills (Vyvanse) in an unlabeled container; sandwich

baggies; digital scales; approximately 100 items of drug paraphernalia (pipes,

bongs, grinders, etc.); documentation of trips to Colorado to purchase marijuana,

including receipts from Colorado dispensaries; and handwritten ledgers recording

distribution of marijuana. Some of the drugs were within reach for the three-

year-old child.

         The State charged Grimm with possession of marijuana with intent to

deliver, a tax stamp violation, child endangerment, and possession of a controlled

substance (Vyvanse). The State brought related charges against a co-defendant,

Ryan Hahn.1 Hahn lived with Grimm but was absent when the search warrant was

executed.

         Grimm and Hahn filed a joint motion to suppress. The motion focused on

the application for the search warrant. In it, deputies had described evidence they

obtained from trash left outside of the residence.




1   The charges against Hahn are not before us.
                                           3


       The motion conceded that warrantless searches of “garbage left out for

collection” are valid. But, it contended, “[t]his case is different in that the trash can

was not located at or near the curb on a day designated for trash pickup.” Rather,

“the trash can was located up near the house and not on a trash pick up day.” And

so, the motion argued, the trash search had been invalid and, as a result, all

evidence obtained through the search warrant was “Fruit of the Poisonous Tree.”

       After a hearing, the district court denied the motion. The court explained:

       The parties do not dispute the existing law in this matter, but believe
       there is only a factual issue in regard to the location of the trash can.
               The State called two witnesses, Sargent Daniel Furlong and
       Deputy Eric Burton, both of the Scott County Sheriff’s Office. The
       officers did the trash survey together on the evening of September
       10, 2018. The officers testified that the trash cans at [Grimm’s
       residence], were located to the rear of the property along the alley
       way. They testified that there were two cans located there on the
       grass, but could be reached by standing in the alley. There was only
       one bag of garbage in the cans and it was removed by the officers.
       The officers testified that they never left the alley to retrieve the trash
       cans and that the trash cans were not along a building or other
       structure, but free standing and appeared ready for pick up. The
       cans [were] approximately [twenty] yard[s] from the house and not
       located next to the shed in the back yard. The court found the
       officer’s testimony as credible. State’s exhibits 6, 7, and 8 supported
       the distances and description of the property. The officer’s testimony
       was consistent and they were careful to answer exactly and admit
       when they could not remember [or] if they did not know the answer.
               . . . Defendant Hahn called two witnesses. He testified
       himself and called Chris Owens from the trash collecting company.
       The defendant insisted that he did not leave the cans anywhere
       except next to the sliding glass back door except on trash pickup
       days. Owens testified that those days were September 8, 2018, and
       September 14, 2018. Hahn testified that he promptly returned the
       cans to the back patio door within a few hours of collection. He
       testified that on September 10, 2019, the cans were located next to
       the patio door. The court did not find the defendant’s testimony as
       credible. Pictures on September 19, 2018, show that one can was
       located on the back patio of the home, but another was located near
       the shed on the rear of the property next to the alley. September 19,
       2018, was not a trash pickup day, so his testimony was inconsistent
       with photographic evidence on that date.
                                          4


              Given the location of the cans, abutting the alley and
       [accessible] from the alley, and the fact that [the trash] was not along
       any home or outbuilding, the court finds that the search was not
       subject to the search warrant requirement. The trash survey was
       conducted in an acceptable manner as allowed in the case law cited
       by both parties in their motion and resistance. Any scavenger or
       passerby would believe that the contents of the can were no longer
       private.

       A jury found Grimm guilty as charged. The court imposed concurrent

prison sentences, suspended the sentences, and ordered probation.

       In this appeal, Grimm challenges only the court’s denial of her motion to

suppress. And the parties agree the case turns entirely on a factual issue: Did the

deputies trespass onto Grimm’s property to survey trash that had not been left out

for collection? If so, the motion should have been granted. But if the deputies only

surveyed trash that had been left out for collection, the motion was properly denied.

See State v. Henderson, 435 N.W.2d 394, 396–97 (Iowa Ct. App. 1988) (holding

where defendant “put opaque plastic bags in an area which they were customarily

removed by trash collectors[,] . . . use of evidence obtained by searching the

defendant’s garbage did not intrude upon [defendant’s] legitimate expectation of

privacy and therefore, was properly considered by the magistrate in issuing a

search warrant of the defendant’s premises”); see also State v. Skola, 634 N.W.2d

687, 691 (Iowa Ct. App. 2001) (“We refuse to depart from the explicit holding in

Henderson that warrantless garbage searches do not violate our state

constitution.”).

       “We review the district court’s denial of a motion to suppress on

constitutional grounds de novo.” State v. Coleman, 890 N.W.2d 284, 286 (Iowa

2017). “We examine the entire record and ‘make an independent evaluation of the
                                         5

totality of the circumstances.’” State v. Brown, 930 N.W.2d 840, 844 (Iowa 2019)

(quoting State v. Meyer, 543 N.W.2d 876, 877 (Iowa 1996)). “Because the district

court has a chance to assess witness credibility first hand, we defer to its factual

findings.” State v. Stone, No. 19-1429, 2020 WL 2988220, at *2 (Iowa Ct. App.

June 3, 2020) (citing In re Prop. Seized from Pardee, 872 N.W.2d 384, 390 (Iowa

2015)). “But they are not binding on us.” Id.

       Following our de novo review, and giving appropriate deference to the

district court’s express credibility determinations, we conclude the deputies

appropriately collected trash that had been left out for curbside collection. And so,

consistent with the parties’ framing of the issues, we conclude the district court

properly denied Grimm’s motion to suppress. We affirm without further opinion.

See Iowa Ct. R. 21.26(1)(a), (e).

       AFFIRMED.